Citation Nr: 0213653	
Decision Date: 10/04/02    Archive Date: 10/10/02	

DOCKET NO.  00-24 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for hearing loss of the 
right ear.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who had active service from June 1961 to 
May 1964, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review. 

The Board notes that the issue of entitlement to service 
connection for anxiety and bilateral hearing loss were 
addressed by the September 2000 Statement of the Case.  
However, in a Substantive Appeal, dated in December 2000, the 
veteran withdrew the issue of entitlement to service 
connection of anxiety and a rating decision dated in 
January 2002, granted service connection for left ear hearing 
loss.  The veteran subsequently indicated in a statement 
dated in February 2002 that he was satisfied with the action 
taken on his claim for his left ear hearing loss, and was 
withdrawing that pending appeal.  Accordingly, these matters 
are no longer before the Board.  

The Board would also observe that a February 2002 rating 
decision denied service connection for disorders of the feet.  
The veteran expressed disagreement with that decision and a 
Statement of the Case was issued.  However, the record does 
not contain a Substantive Appeal with respect to that issue, 
and as such, this matter is not ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  An unappealed March 1979 RO decision denied service 
connection for a heart disorder.

3.  The evidence received since the March 1979 RO decision, 
by itself, or in conjunction with the previously considered 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  A heart disorder was not manifested during service, or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to service. 

5.  Right ear hearing loss was not manifested during service, 
or within one year of separation from service, and is not 
shown to be causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The RO's March 1979 decision, which denied entitlement to 
service connection for a heart disorder, is final.  
38 U.S.C.A. § 7105 (West 1991 and Supp. 2002); 38 C.F.R. 
§ 20.1103 (2001).  

2.  The additional evidence received subsequent to the RO's 
March 1979 decision is new and material, and the claim for 
entitlement to service connection for a heart disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.156 (2001).

3.  A heart disorder was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159.)

4.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159.)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed more fully below, during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA left intact the requirement 
that a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002) before the Board may determine whether the duty 
to assist is fulfilled and proceed to evaluate the merits of 
that claim.  It was specifically noted in the VCAA that 
nothing in the Act shall be construed as to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 1991 & Supp. 2002).  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to notify provisions of the VCAA applies to claimants who 
seek to reopen a claim by submitting new and material 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, the RO undertook action that is 
consistent with the notification and assistance provisions of 
the VCAA and then adjudicated the veteran's claim based on 
all of the evidence of record.  

As a preliminary matter, the Board notes that in March 1979 
the RO denied the veteran's claim for service connection for 
a heart disorder.  The veteran was notified of the 
determination and of his appellate rights by letter dated in 
March 1979.  The decision now on appeal appears to have 
implicitly reopened the veteran's claim and/or failed to 
specifically determine whether new and material evidence had 
been submitted to reopen the claim.  As will be explained 
below, the Board believes that the RO's adjudication is 
ultimately correct and that the veteran's claim for service 
connection for a heart disorder should be reopened.  
Nevertheless, the requirement of submitting new and material 
evidence to reopen a claim is a material legal jurisdictional 
issue that the Board is required to address on appeal, 
despite the RO's actions.  See Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996) (Statutory tribunal must 
insure that it has jurisdiction over each case before 
adjudicating merits, potential jurisdictional defect may be 
raised by Court of tribunal, sua sponte or by any party, at 
any stage in the proceedings, and once apparent, must be 
adjudicated).  Thus, the Board has recharacterized the issue 
on appeal as whether the veteran has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for a heart disorder.

The veteran essentially contends that his claim of 
entitlement to service connection for a heart disorder should 
be reopened on the basis that he has submitted new and 
material evidence that is not only sufficient to reopen the 
claim, but also sufficient to result in the award of service 
connection for a heart disorder.  The veteran's initial claim 
for service connection for a heart disorder was first 
considered and denied by the RO in March 1979.  The evidence 
considered by the RO, which essentially consisted of the 
veteran's service medical records failed to demonstrate the 
presence of a heart disorder. 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence that was not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself, or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  As the veteran's claim in this case was filed 
prior to August 29, 2001, the earlier version of the 
definition of new and material evidence remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new but non-material, the evidence inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to the merits of the claim on the basis of all 
of the evidence of record, but only after insuring that the 
duty to assist has been satisfied. 

Since the evidence of record at the time of the RO's 
March 1979 decision failed to demonstrate that the veteran 
had a heart disorder, material evidence to reopen the claim 
could consist of information or evidence which tends to 
demonstrate that the veteran currently has a heart disorder.  
The additional evidence associated with the claims file 
subsequent to the March 1979 decision includes subsequently 
dated private and VA medical records, some of which show a 
diagnosis of a heart disorder.  For example, a VA outpatient 
treatment record dated in June 2001, shows an assessment of 
sinus bradycardia and following a hospitalization of the 
veteran in October 2001, a diagnosis of atherosclerotic heart 
disease with angina was recorded.  

Accordingly, the Board finds that the evidence associated 
with the claims file subsequent to the RO's March 1979 
decision is both new and material and is so significant that 
it must be considered with the previous evidence in order to 
fairly decide the merits of the veteran's claim for service 
connection for a heart disorder.  Therefore, the Board finds 
that the veteran has submitted new and material evidence to 
reopen a claim for service connection for a heart disorder.  
The Board will now address the merits of both claims on 
appeal.  

As noted above, in November 2000, the VCAA became law.  The 
VCAA applies to all pending claims for VA benefits, and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.159).  

First, the VA has a duty under the VCAA to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Collectively, the June 2000 rating 
decision, the Statement of the Case and the various 
Supplemental Statements of the Case issued in connection with 
the current appeal have notified the appellant of the 
evidence considered, the pertinent laws and regulations and 
the reasons the claim was denied.  In addition, in a letter 
to the veteran dated in January 2001, and in a Supplemental 
Statement of the Case, dated in January 2002, the veteran was 
specifically informed of the provisions of the VCAA including 
the division of responsibilities and obligations between the 
veteran and the VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Under the circumstances, the Board finds the 
notification requirements of the VCAA have been satisfied.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were already associated 
with the claims file, and there does not appear to be any 
additional VA or private medical records that have not been 
obtained.  In this regard, both private and VA medical 
records have been obtained or submitted in connection with 
the veteran's claims.  The veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the record reflects that all relevant facts have 
been properly developed and that all evidence necessary for 
an equitable disposition of the issues on appeal has been 
obtained.  As such, the VA has no outstanding duty to inform 
the appellant that any additional evidence or information is 
needed.  Moreover, as the record is complete, any further 
obligation under the VCAA for the VA to advise the veteran as 
to the division of responsibilities between the VA and the 
appellant in obtaining evidence appears to be moot.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the case is now ready for appellate review.

The veteran essentially contends that he was treated for a 
heart disorder while he was in service and that his right ear 
hearing loss is due to artillery noise he was exposed to in 
connection with his service duties.  Applicable law provides 
that service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease and sensorineural 
hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury occurred in service alone is 
not enough.  There must be a chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).   

The VA has defined what constitutes a hearing loss 
disability.  For purposes of applying the laws administered 
by the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies, 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385. 

Heart Disorder

A physical examination performed in June 1961, in connection 
with the veteran's entry into service shows the heart was 
normal on clinical evaluation.  On the Report of Medical 
History portion of the examination, it was noted that the 
veteran had rheumatic fever at age 8, with no history of 
carditis or recurrences.  Also noted was one episode of 
tachycardia about nine months earlier.  A service medical 
record dated in February 1962 reflects that the veteran had 
been informed to have his heart checked as he had had 
rheumatic fever.  He was apparently told to have his heart 
checked when he went to donate blood.  A report of a 
cardiology evaluation performed in February 1962 reflects 
that the veteran underwent a physical examination, as well as 
laboratory studies including an electrocardiogram and a chest 
X-ray.  At that time, he again reported that he had had 
rheumatic fever as a child and that he was reported to have a 
murmur following that episode.  Following the evaluation by a 
physician who was identified as the Chief of Cardiovascular 
Service, the impression was observation for heart disease, no 
disease found.  It was then noted that, from a cardiovascular 
standpoint, the veteran had no duty assignment limitations.  
A initial abnormal electrocardiogram was felt to be on the 
basis of an old pericarditis, most likely in 1961 prior to 
entering the service.  Without other evidence of heart 
disease, there was no need of any limitations of the 
veteran's activities.  It was noted that the physician was 
unable to find any evidence of any valvular disease secondary 
to the acute rheumatic fever at age 7 years of age.  It was 
recommended that, should the veteran have any dental or 
surgical procedures, he should be placed on prophylactic 
antibiotics on the day of, and several days following the 
procedure.  A report of an electrocardiogram performed in 
May 1962 reflected a summary of a normal tracing.  It was 
noted that the previous changes felt to be consistent with a 
pericarditis had cleared and that from an 
electrocardiographic standpoint, pericarditis could not be 
diagnosed.  A report of a physical examination performed in 
March 1964 in connection with the veteran's separation from 
service shows the heart was normal on clinical evaluation.  
The Report of Medical History portion of the examination 
noted that the veteran had rheumatic fever as a child and had 
some heart trouble (type unknown) which had been treated and 
that the veteran was now asymptomatic.  The previous abnormal 
EKG was noted.  It was also noted that after prolonged work, 
the veteran had a sensation of a rapid heartbeat.  An 
electrocardiogram performed in connection with the separation 
physical examination was within normal limits.  

A report of a physical examination performed in October 1965 
in connection with the veteran's retention in the Army 
Reserves shows the heart was normal on clinical evaluation.  
It was indicated that there was no murmur and no arrhythmia 
or other abnormality of the heart sound, and that the pulse 
was regular and full, as was the intensity of the heart 
sound.  There was no murmur in any position at the time of 
the examination.  A chest X-ray disclosed that the heart and 
aortic silhouette were normal in size, contour and position, 
and that the heart shadow was actually somewhat small 
comparatively.  On the Report of Medical History portion of 
the examination, it was recorded that a private physician had 
informed the veteran that he had an infection of a heart 
valve, and the veteran stated that he had heart trouble 
before going into service, though this is or was 
characterized by tachycardia and palpitations, especially 
when excited or nervous.  In an attached statement, the 
veteran indicated that the physician had told him that the 
infection in his heart valve was caused by the rheumatic 
fever the veteran had had at age 7.

Private medical records dated between 1985 and 1999 do not 
contain any evidence of complaints, treatment or diagnosis of 
a heart disorder.  Records of a hospitalization of the 
veteran in August 1985 show he was hospitalized for a 
hypertensive crisis and a possible transient ischemic attack.  

VA medical records dated between 1977 and 2002 contain 
cardiovascular diagnoses that include hypertension in 
September 1983, sinus bradycardia in June 2001, and 
atherosclerotic heart disease with angina in October 2001.  
An echocardiogram performed in April 2000 showed the mitral 
tricuspid and aortic valve appeared normal.  The four cardiac 
chambers appeared to be of normal size and the overall left 
ventricular contractility was normal.  

Private medical records from Ramon O. Malaya, M.D., show no 
complaints, treatment or diagnosis of a heart disorder, but 
do show a diagnosis of hypertension.  

Based on this record, the Board finds that service connection 
for a heart disorder is not established.  Most significant in 
reaching this decision is the fact that no heart disorder was 
shown during service, or within one year of separation from 
service.  While the veteran was clearly evaluated for what 
was thought to be a heart disorder during service, following 
a complete and thorough examination by the Chief of 
Cardiology at the medical facility where the veteran was 
stationed, no heart disease was identified.  While the 
veteran was advised to take prophylactic antibiotic therapy 
when having any surgical procedure performed, contrary to his 
assertions, the veteran was not treated for a heart disorder 
during service.  While an EKG performed during service showed 
an abnormality, this abnormality had cleared by the time of 
the veteran's separation from service, and the physical 
examination performed in connection with his separation from 
service contained no evidence of a heart disorder.  Nor does 
the record reflect that a heart disorder was diagnosed or 
manifested within one year of separation from service.  In 
this regard, a physical examination performed in connection 
with the veteran's Reserve service failed to identify any 
cardiovascular disorder in October 1965.

While the more recently dated medical records appear to show 
that the veteran currently has a heart disorder based on 
diagnoses recorded in those records, there is no indication 
from any of the medical records that any currently diagnosed 
heart disorder is in any way related to service.  In this 
regard, the Board notes that an echocardiogram performed in 
April 2000 identified no valvular heart disease, the type of 
heart disease the service cardiologist was apparently 
concerned about, given his specific declaration that he was 
unable to find any evidence of valvular heart disease.  While 
the Board does acknowledge that the veteran has not been 
afforded a VA examination in connection with his claim, the 
Board believes that such an examination is unnecessary given 
the absence of any evidence of heart disease during service 
despite a specific evaluation for heart disease.  Any opinion 
resulting from such an examination that a current disorder is 
related to service would necessarily be speculative since 
there was no clinical evidence of any heart disease during 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a heart disorder.  Since the preponderance of 
the evidence is against the claim, service connection for a 
heart disorder must be denied.  


Right Ear Hearing Loss

The veteran's service medical records contain no evidence of 
any right ear hearing loss during service.  The physical 
examination performed in June 1961 in connection with the 
veteran's entry into service indicates that the veteran's 
hearing was 15/15.  In addition, the physical examination 
performed in connection with the veteran's separation from 
service shows no diagnosis of right ear hearing loss and all 
auditory thresholds were 15 decibels or less.  The veteran 
was afforded a VA examination in October 2001 in connection 
with his claim for service connection.  While a hearing loss 
disability by VA standards was shown for both ears, after a 
review of the evidence, the examiner offered an opinion that 
the left ear hearing loss was related to service, but 
concluded that the right ear high frequency sensorineural 
hearing loss was not likely related to service.  He concluded 
that the right ear hearing loss was likely due to a 
combination of presbycusis and idiopathic causes.  

Based on the evidence pertaining to the veteran's claim for 
service connection for hearing loss of the right ear, it is 
clear that service connection is not warranted.  Service 
medical records do not show that right ear hearing loss was 
manifested during service, and post service medical records 
do not document the presence of right ear hearing loss within 
one year of separation from service.  Finally, the one 
medical opinion of record which offers an opinion as to the 
etiology of the right ear hearing loss clearly does not 
support the veteran's claim in that it states that the 
veteran's right ear hearing loss is due to causes other than 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for right ear hearing loss and must be 
denied.  



ORDER

New and material evidence having been submitted, the claim of 
service connection for a heart disorder is reopened.  

Service connection for a heart disorder is denied. 

Service connection for right ear hearing loss is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


